FILED
                            NOT FOR PUBLICATION                                MAR 3 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CHRISTOPHER LILBURNE COLLINS,                    No. 12-55683

               Plaintiff - Appellant,            D.C. No. 2:10-cv-09614-JFW-JPR

  v.
                                                 MEMORANDUM*
ROGER BARBER, individually; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                            Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Christopher Lilburne Collins appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging violations of his rights

arising from defendants’ attempts to prevent him from using certain golf-related


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Collins’s
request for oral argument is denied.
facilities. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005). We affirm.

      The district court properly dismissed Collins’s claims against the City of Los

Angeles because Collins failed to allege the existence of any unconstitutional

policy or custom. See Hart v. Parks, 450 F.3d 1059, 1071 (9th Cir. 2006)

(municipal liability under § 1983 exists only for constitutional violations occurring

pursuant to an official government policy or custom).

      The district court properly dismissed Collins’s claims against the private

party defendants because Collins failed to allege facts showing that these

defendants acted under color of law. See DeGrassi v. City of Glendora, 207 F.3d

636, 647 (9th Cir. 2000) (bare allegations of state action cannot defeat a motion to

dismiss; rather, plaintiff must allege facts showing that defendants acted under

color of state law or authority).

      The district court properly dismissed Collins’s claims against defendant

Torres because Collins failed to allege facts showing that Torres violated his rights.

See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid dismissal, “a complaint

must contain sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face” (citation and internal quotation marks omitted));

Gibson v. United States, 781 F.2d 1334, 1338 (9th Cir. 1986) (stating elements of a


                                            2                                      12-55683
cause of action under § 1983).

       The district court properly dismissed Collins’s claims under 42 U.S.C.

§§ 1985 and 1986 because Collins failed to allege facts showing that defendants

conspired to obstruct a judicial proceeding or to discriminate against him on the

basis of his race or other protected ground. See Addisu v. Fred Meyer, Inc., 198

F.3d 1130, 1141 (9th Cir. 2000) (elements of a cause of action under 42 U.S.C.

§ 1985(3)); Portman v. County of Santa Clara, 995 F.2d 898, 908-09 (9th Cir.

1993) (elements of a cause of action under 42 U.S.C. § 1985(2)); Trerice v.

Pedersen, 769 F.2d 1398, 1403 (9th Cir. 1985) (“[A] cause of action is not

provided under 42 U.S.C. § 1986 absent a valid claim for relief under section

1985.”).

       Collins’s contentions concerning court filing deadlines, alleged clerk errors,

the district court’s alleged grant of qualified immunity, and his alleged entitlement

to default judgment are unpersuasive.

       Collins’s request for appointment of pro bono counsel, set forth in his reply

brief, is denied.

       AFFIRMED.




                                           3                                    12-55683